Citation Nr: 0715590	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-12 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased initial rating for hypertensive 
heart disease, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 30 percent disability 
rating, effective May 14, 2002. 

In June 2006, the veteran appeared before the Board at a 
hearing held via videoconference from the RO.

This case was previously before the Board in July 2006 at 
which time it was remanded both to address due process 
matters and to obtain additional evidence.  


FINDINGS OF FACT

The veteran's hypertensive heart disease has not been 
manifested by (a) more than one episode of acute congestive 
heart failure in the past year; or (b) workload greater than 
3 METs but not greater than 5 METs that results in dyspnea, 
fatigue, angina, dizziness or syncope; or (c) left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent, at any point since the initial grant of service 
connection in May 2002.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for hypertensive heart disease have not been met for the 
entirety of the appeal period.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7007 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions. 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a). After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in the August 2006 
VCAA letter has informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought and being adjudicated by this appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The Board also notes that the August 2006 VCAA letter 
explicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  The Board 
believes that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In this case, the RO's initial decision came prior to 
complete notification of the veteran's rights under the VCAA 
and it could be argued that notification was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case is harmless error for the 
reasons specified below.  Subsequent to the December 2002 
rating decision on appeal, the RO did provide complete notice 
to the claimant regarding what information and evidence was 
needed to substantiate the claim and the veteran has had the 
chance to submit evidence in response to the VCAA letter. 
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Moreover, and 
significantly, in March 2006, the veteran indicated that he 
had no additional evidence to submit in support of the claim.  
Although he did subsequently submit additional evidence for 
the record, this was accompanied by a waiver of review of the 
evidence by the agency of original jurisdiction.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim in the August 2006 VCAA letter and was 
also informed of the types of evidence necessary to establish 
any disability ratings and/or the effective dates in a 
Supplemental Statement of the Case issued in December 2006.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all VA records have 
been obtained.  The veteran has been afforded appropriate VA 
examinations.  The requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  At the time of the June 2006 hearing conducted by 
the undersigned, the appellant signed a waiver of local 
jurisdiction consideration of evidence to be submitted 
subsequently.  Under the circumstances of this particular 
case, no further action is necessary to assist the appellant.

Factual Background

Service connection was established for hypertension in a 
March 1979 rating decision, evaluated as 10 percent disabling 
under DC 7101.  

A VA hypertension examination was conducted in July 2002.  A 
history of hypertension since military service and 
hypercholesterolemia were noted.  It was noted that 
hypertension was usually controlled by medication, but that 
due to this, the veteran complained of headache, dizziness 
and blurred vision.  It was noted that he was able to walk 1/2 
block before getting shortness of breath.  He denied having 
myocardial infarction, congestive heart failure, or any other 
chronic cardiac problems.  A chest X-ray film was normal.  
Diagnoses of hypertension symptoms secondary to hypertension 
medication and minimal pulmonary and tricuspid insufficiency 
were made.

A VA examination of the heart was conducted in November 2002.  
Dyspnea on exertion of 1/2 block of walking was noted.  The 
veteran also reported having symptoms of shortness of breath 
with chest pain.  Electrocardiogram (November 2002) revealed 
concentric left ventricular hypertrophy, left atrial 
enlargement, ejection fraction of 60 to 65%, and minimal 
mitral and tricuspid regurgitation.  The impressions 
included: longstanding hypertension; hypertensive heart 
disease with concentric left ventricular hypertrophy by 
echocardiography; preserved systolic left ventricular 
function with echocardiography; diastolic left ventricular 
dysfunction with symptoms of heart failure; and mild mitral 
and tricuspid regurgitation.  The VA examiner commented that 
the veteran's symptoms such as dyspnea on low exertion and 
peripheral edema were suggestive of diastolic heart failure.  
The examiner opined that the veteran's cardiac problems 
stemmed from the longstanding hypertension and were part of 
that service-connected disorder.  The examiner concluded that 
there was definite evidence of hypertensive heart disease and 
symptoms of congestive heart failure related to hypertension.  
Additional testing was recommended.    

In a December 2002 rating decision, the RO granted service 
connection for hypertensive heart disease (secondary to 
hypertension) and evaluated the disability as 30 percent 
disabling under Diagnostic Code (DC) 7007, effective from 
March 14, 2002.

VA medical records, dated from June 2003 to January 2004, 
reflect that the veteran was seen in June 2003 at which time 
he was adhering to diet and exercise regimens.  It was noted 
that he was not taking Lovaastatin on a regular basis.  An 
echocardiogram revealed an ejection fraction of 60%.  
Physical examination showed that blood pressure was 126/68 
and there was no edema present.  When seen in December 2003, 
the veteran had no complaints.  Again there was no edema 
present.  An EKG revealed no acute changes.  

The veteran presented testimony at a hearing held before the 
undersigned Acting Veterans Law Judge in June 2006.  The 
veteran reported that he had been receiving treatment for 
hypertensive heart disease from VA since 1978.  The veteran 
maintained that his condition had become worse since the 2002 
VA examination.  

VA records reflect that in April and September 2004, as well 
as in March 2006, there was no edema present and that an 
echocardiogram revealed an ejection fraction of 60%.  

A VA examination of the heart was conducted in September 2006 
and the claims folder was reviewed.  Symptoms of headaches 
and dizziness that had gotten progressively worse since 2001 
were noted.  Dyspnea on exertion of 1 to 2 blocks was also 
reported and it was again noted that this had become 
progressively worse.  It was reported that the veteran could 
perform 7 METs.  Blood pressure was 126/64.  There was no 
evidence of peripheral edema.  An ejection fraction of 
greater than 50% was reported and an EKG was essentially 
normal.  A diagnosis of hypertension with no evidence of 
hypertensive heart disease as evidenced by normal LV systolic 
and diastolic function and normal RV systolic function on 
echocardiogram performed in August 2006.  

A private medical statement, dated in October 2006, was 
offered for the record by Dr. C., who evaluated the veteran 
following the September 2006 VA examination.  It was noted 
that the veteran was taking the medications: Sandostatin, 
Lisinopril, Triamterene.  The veteran reported that he 
experienced severe shortness of breath and chest pain when 
walking greater than one block, which occurred approximately 
2 to 3 times a week.  Blood pressure was 140/90.  Diastolic 
and systolic murmurs were heard.  Echocardiogram revealed 
mitral valve prolapse and an ejection fraction of 60%.  
Stress testing conducted in October 2006 revealed chest pain 
upon completing 4.5 METS of metabolic work and the veteran 
stayed on the treadmill until chest pain was approximately 8 
out of 10, achieving a total of 8.2 METS of metabolic work.  

The doctor concluded that the veteran had poorly controlled 
hypertension; hypertensive disease with evidence of left 
ventricular hypertrophy and preserved LV function.  The 
doctor observed that the veteran appeared to have had a 
progression of hypertensive heart disease due to new areas of 
regurgitation in the aortic area.  The doctor opined that the 
veteran's hypertensive heart disease had progressed in 
severity since being evaluated in November 2002.    

Legal Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, in Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

The veteran's service-connected hypertensive heart disease is 
currently assigned a 30 percent evaluation as evaluated under 
DC 7007.

Under Diagnostic Code 7007 which evaluates hypertensive heart 
disease, a 10 percent evaluation is warranted when a workload 
greater than 7 METs (metabolic equivalents) but not greater 
than 10 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope; or continuous medication is required.  A 30 
percent evaluation is warranted when a workload greater than 
5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness or syncope; or when there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram (EKG), echocardiogram (echo) or x-ray; a 60 
percent evaluation is warranted when there is more than one 
episode of acute congestive heart failure in the past year or 
workload that is greater than 3 METs but not greater than 5 
METs that results in dyspnea, fatigue, angina, dizziness or 
syncope; or when there is left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent; and a 100 percent 
evaluation is warranted where there is chronic congestive 
heart failure, or workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note (2).

The Board points out that the rating criteria for a 60 
percent evaluation are in the disjunctive.  In this regard, 
the Board observes that the Court has held that Diagnostic 
Codes 7005 and 7007 do not require, in order for a claimant 
to receive a 60 percent rating based on left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent, a 
separate showing of left ventricular dysfunction in addition 
to an ejection fraction of 30 to 50 percent.  Otero-Castro v. 
Principi, 16 Vet. App. 375, 382 (2002).  

The Board finds that an evaluation in excess of 30 percent is 
not warranted for hypertensive heart disease for any time 
during the appeal period.  In this regard, the most probative 
evidence consists of VA examination reports, dated in 
November 2002 and in September 2006, as well as a private 
medical report dated in October 2006.  However, neither that 
evidence nor any other clinical evidence of record 
establishes that: (a) there was more than one episode of 
acute congestive heart failure in the past year; or (b) 
workload greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness or syncope; or 
(c) that left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent was shown.

In essence, the evidence dated from May 2002, when service 
connection for hypertensive heart disease was granted and a 
30 percent evaluation was assigned, does not reflect that the 
veteran has had any episodes of congestive heart failure in 
the past year, or at any time from 2002 forward.  In this 
regard, symptoms of congestive heart failure were identified 
in 2002, but neither at that time nor thereafter was an 
episode a congestive heart failure diagnosed.  Similarly 
ejection fraction as measured by testing dated from 2002 
forward generally indicated that this has been in the 60 to 
65% range and that it has not been lower than 50 %.  

While evidence of record dated from 2002 forward reflects 
that the veteran suffers from symptoms including dyspnea, 
fatigue and reported headaches and dizziness on mild to 
medium exertion, the criteria specifies that in order to 
warrant an evaluation in excess of 30 percent, evidence must 
show that a workload that is greater than 3 METs but not 
greater than 5 METs that results in dyspnea, fatigue, angina, 
dizziness or syncope.  Workload testing in METs was not 
conducted during the November 2002 VA examination or until 
the September 2006 VA examination when the veteran was able 
to perform a workload of 7 METs.  Similarly, although an 
October 2006 private medical report indicated than chest 
pains were reported on 4.5 METS, accompanying symptoms of 
dyspnea, fatigue, angina, dizziness, or syncope were not 
clinically or subjectively reported in conjunction with that 
testing.  Moreover, at that time, the veteran was ultimately 
able to complete 8.2 METS of metabolic work.  Accordingly, 
overall the evidence dated from May 2002 forward does not 
provide a basis for the assignment of an increased evaluation 
under DC 7007. 

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the service-connected disability now causes or has 
in the past caused marked interference with employment, or 
that such has in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards.  Id.  The veteran testified 
that in 1998 he had to change his duties with the post office 
from driving to an inside clerk job.  However, he has not 
indicated that he has missed any significant amount of work 
since then due to hypertensive heart disease and the record 
does not otherwise support a finding that the service-
connected condition has caused marked interference with the 
veteran's employment.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to an evaluation in excess of 
30 percent for hypertensive heart disease during any time in 
the appeal period.  It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to permit favorable determinations pursuant to 38 U.S.C.A. § 
5107(b).


ORDER

The appeal is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


